Bates, Judge,
delivered the opinion of the court.
This is a suit upon a promissory note, to which a defence, in its nature legal, was set up. A motion was made to strike *479out a portion of the answer, described as beginning at a certain word in a certain line of the answer, and ending at another word in another line. We cannot tell to what portion of the answer the motion applied, and cannot therefore review it. The case was tried by the court without a jury, and no declarations of law were asked.
We cannot review the judgment.
Judgment affirmed.
Judges Bay and Dryden concur.